Citation Nr: 0921270	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder claimed as anxiety reaction.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a disability rating in excess 10 percent 
for chronic prostatitis.

4.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, denied service connection for 
anxiety reaction, among others, in July 1971 and denied 
service connection for PTSD in February 2000.  Those 
decisions became final after one year because the Veteran 
failed to appeal them.  The current appeal arises from an 
August 2002 RO rating decision that in pertinent part denied 
claims for service connection for PTSD and anxiety reaction 
(the decision does not address whether new and material 
evidence was submitted), denied increased ratings for 
prostatitis and allergic rhinitis, and denied entitlement to 
TDIU.  

In December 2004, the Board reopened the claim for service 
connection for PTSD and remanded it for development.  The 
Board also remanded the increased rating claims, including 
TDIU, for development.  Although the December 2004 Board 
decision did not reopen the claim for service connection for 
psychiatric disorder claimed as anxiety reaction, it did 
request further development of that claim. 

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, 
entitlement to an increased rating for allergic rhinitis, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  The evidence is in relative equipoise as whether the 
Veteran has PTSD related to combat service in the Republic of 
Vietnam.

3.  Chronic prostatitis has been manifested throughout the 
appeal period by night time urinary frequency of 5 or more 
times per night.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for a 40 percent schedular rating for 
chronic prostatitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2008); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7527(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In this case, the Board is 
granting service connection for PTSD.  Accordingly, the duty 
to notify and the duty to assist concerning service 
connection for PTSD need not be discussed.  

Concerning the claim for an increased rating for chronic 
prostatitis, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the disability is rated contains criteria 
necessary for entitlement to a higher rating that would not 
be satisfied by simply demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, VA's notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  This notice was provided in 
December 2006 and January 2008 letters to the claimant.  
These notices were not provided prior to the August 2002 
adverse decision on the claim.  Thus, a timing error has 
occurred.  

Where a timing error has occurred, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  Mayfield, supra (where notice 
was not provided prior to initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of notice followed by readjudication of the claim) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of notification followed by readjudication of the claim, such 
as a statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied after the 
initial decision by way of letters sent to the claimant in 
December 2006 and January 2008 that address all notice 
elements.  Although the notice letters were not sent before 
the initial decision, this timing error is not unfairly 
prejudicial to the claimant because the actions taken by VA 
after providing notice cured the timing error.  The claimant 
has been afforded opportunity to participate in his claims 
and has been allowed time to respond.  VA has readjudicated 
the case by way of an SSOC issued in April 2009 after notice 
was provided.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim. 

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary 
development has been accomplished and adjudication may 
proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained 
all available pertinent records.  The claimant was afforded 
VA medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims adjudicated herein.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for PTSD

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  Because this statute 
affords more favorable consideration to combat Veterans, the 
first issue for Board resolution is whether the Veteran is a 
combat Veteran.  

The Veteran reported having survived mortar attacks at Quan 
Loi and removing (and surviving) an unexploded enemy mortar 
round that had embedded itself near stored ammunition.  His 
DD Form 214 and service personnel records reflect that he was 
an ammunition storage specialist while serving in Vietnam 
from January 1970 to December 1970.  The DD Form 214 also 
reflects that he received the Republic of Vietnam Campaign 
Medal and the Vietnam Service Medal, but no decoration that 
conclusively indicates participation in combat with the 
enemy.  He submitted a citation to accompany an award of the 
Army Commendation Medal (ARCOM) for commendable service in 
Vietnam, although this award is not reflected on his DD Form 
214.  The citation to accompany the ARCOM notes meritorious 
service in support of military operations against communist 
aggression in Vietnam from January to December 1970, but does 
not note combat service.

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.    

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a Veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a Veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a Veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the Veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
Veteran's favor.  See 38 C.F.R. § 3.102 (2008).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
reversed the Board in a decision that had denied service 
connection for PTSD on the basis of no confirmed stressor.  
In Pentecost, the Veteran submitted evidence of a rocket 
attack on his unit.  The Court pointed out that corroboration 
of every detail of a stressor under such circumstances, such 
as the veteran's own personal involvement, is not necessary.  
The facts in this case are similar.  

Information supplied by the United States Army and Joint 
Services Records Research Center (JSRRC) reflects that the 
Veteran's battalion and subordinate Ordnance Company had 
recorded that in June 1970 enemy rockets struck the unit.  
The Veteran is not mentioned by name in these reports, 
however.  As noted above, the Court has pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Pentecost, supra.  

Moreover, the Court has also indicated that given the broad 
guidelines for what constitutes combat with the enemy, an 
enemy mortar attack might be considered to be "combat-
related."  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) 
(mortar fire while on convoys or guard duty, or being fire on 
might be construed as combat related).  Thus, even without a 
decoration such as a Purple Heart or a Combat Infantryman's 
Badge, the evidence of record is sufficient to place the 
issue of participation in combat in relative equipoise.  

Applying the benefit of the doubt doctrine, the Board will 
resolve the issue in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  Considering all the evidence, including an 
assessment of the credibility, probative value, and relative 
weight of the evidence, the Board finds that it is at least 
as likely as not that the Veteran did engage in combat with 
the enemy.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The next issue for resolution is whether the Veteran has 
PTSD.  The medical evidence of a PTSD diagnosis is in 
controversy.  

In December 2001, a private psychiatrist offered a diagnosis 
of generalized anxiety disorder.  PTSD was not mentioned.  In 
January 2002, a private psychiatrist evaluated the Veteran 
and noted previous VA diagnoses of depression and anxiety 
disorder.  The Veteran reported flashbacks of the war.  His 
Vietnam recollections caused him to cry.  The Axis I 
diagnoses were PTSD and agoraphobia.  In a May 2002 VA PTSD 
compensation examination report, however, a VA examiner was 
unable to elicit from the Veteran a "definite extreme 
traumatic stressor" and thus could not link a mental 
disorder to active service.  The Axis I diagnoses were major 
depressive disorder, single episode, and panic disorder.  

A March 2003 evaluation for the Social Security 
Administration (SSA), conducted by a psychiatrist, yielded 
diagnoses of PTSD and panic attack with agoraphobia.  In 
April 2003, an SSA clinical psychologist re-evaluated the 
Veteran and offered diagnoses of PTSD, major depression, and 
generalized anxiety.  

In April 2003, the Veteran reported that his PTSD stressors 
were mortar fire, removing an unexploded enemy mortar round 
from an ammunition magazine, and other stressors.  

A February 2005 private psychiatric report contains a 
diagnosis of PTSD.  The psychiatrist noted a recent history 
of psychiatric treatment by VA.  

A September 2008 VA psychiatry treatment note reflects that 
the Veteran had diagnoses of major depression and PTSD.  He 
was stable on medication, but some PTSD symptoms persisted.  

In November 2008, the Veteran underwent a VA PTSD 
compensation examination.  The examining psychiatrist felt 
that the symptoms shown at that time did not fulfill the 
criteria for PTSD.  The Axis I diagnosis was major 
depression.  The physician did note, however, that the 
Veteran took medication to control PTSD symptoms.  

A March 2009 VA psychiatry treatment note again reflects that 
the Veteran had diagnoses of major depression and PTSD.  He 
was experiencing a flare-up of PTSD symptoms at the time.  He 
was receiving group therapy and his current medication list 
included amitriptyline, bupropion, clonazepam, flurazepam, 
and Risperidone.  These drugs treat anxiety and depression.  

As shown above, both the Veteran's private psychiatrist and 
his VA treating psychiatrist are convinced that the Veteran 
has had PTSD over the recent 7 years.  These PTSD diagnoses 
are persuasive, as they are based on accurate facts and are 
supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight); also see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  However, also persuasive are the two VA compensation 
examination reports that do not find PTSD.  The question is 
whether the two VA compensation examiners should be afforded 
greater weight than the VA treating psychiatrist and the 
private psychiatrists and psychologist who have found PTSD.  

Medical examiners and physicians offering medical opinions in 
veteran benefits cases are nothing more or less than expert 
witnesses.  Nieves, supra.  The Board may favor the opinion 
of one competent medical expert over another if its statement 
of reasons and bases is adequate to support that decision.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  "The probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The Court has expressly 
rejected a rule that the opinions of private treating 
physicians are entitled to presumptively greater weight in 
evaluating veterans' claims.  Id, at 473.

The Court has also held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] 
medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.").  

Using the above guidance, reasonable doubt concerning PTSD 
still remains.  Adding to the reasonable doubt in this matter 
is the fact that during the PTSD examinations by VA, he was 
already under the influence of medications that are designed 
to reduce any PTSD symptoms.  Thus, the fact that VA 
examiners found the PTSD symptomatology to be inadequate is 
less persuasive.  Those physicians who found PTSD remain 
persuasive.    

Applying the benefit of the doubt doctrine, the Board will 
resolve the issue in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  Considering all the evidence, including an 
assessment of the credibility, probative value, and relative 
weight of the evidence, the Board finds that it is at least 
as likely as not that a PTSD diagnosis has been given and 
because the evidence reflects that the Veteran did 
participate in combat, the requirements for service 
connection for PTSD are met.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Chronic Prostatitis

Service connection for chronic prostatitis has been in effect 
since December 1970.  A 20 percent rating became effective in 
January 1976, but was reduced to 10 percent from May 1979.  
In February 2002, the Veteran filed for an increase in 
benefits, which triggered a VA examination request.  

According to a May 2002 VA general medical compensation 
examination report, the Veteran reported intermittent urinary 
tract infections.  A June 2002 VA urology compensation 
examination report reflects a diagnosis of prostatitis by 
history.  The Veteran reported night frequency and slow 
stream in urination.  He was currently unemployed due to an 
unrelated, non-service-connected back problem.  An erectile 
dysfunction was noted.  The examiner noted current use of 
medications.  Urinary frequency was not discussed in the 
examination report.  

A November 2008 VA genitourinary compensation examination 
report reflects a daytime voiding frequency of 1 to 2 hours 
and nighttime voiding of 5 or more times per night.  There 
was no urinary leakage.  In the recent 12 months, urinary 
tract infections had required one month of medication.  The 
examiner attributed erectile dysfunction to chronic 
prostatitis. 

A December 2008 VA urodynamic study showed obstructive 
uroflow.  The urologist felt that this obstruction was most 
probably secondary to benign prostatic hypertrophy, which is 
simply a non-malignant, enlarged prostate gland.  Before 
rating prostatitis on the basis of obstructed voiding 
symptoms, the Board must address whether these symptoms are 
service-connected.    

Concerning service connection for benign prostatic 
hypertrophy with obstructive uroflow, medical literature 
relates prostatitis to an enlarged prostate and an enlarged 
prostate to restricted urine flow.  In March 1971 a VA 
examiner noted a slightly enlarged prostate.  This suggests 
that the enlarged prostate should be service connected, as 
there was little time for intercurrent causation after active 
service.  Because obstructive uroflow is linked to benign 
prostatic hypertrophy and because an enlarged prostate gland 
was shown immediately after separation from active service, 
obstructive uroflow symptoms will be considered to be 
service-connected.  

As noted above, chronic prostatitis has been rated 10 percent 
disabling for the entire appeal period under Diagnostic Code 
7527.  Under 38 C.F.R. § 4.115a (2008), Diagnostic Code 7527 
(2008), prostate gland injuries, infections, or hypertrophy 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated for 
particular conditions such as continual urine leakage, 
frequency, or obstructed voiding.  Because the RO has 
assigned a 10 percent rating, the Board must determine 
whether a 20 percent or greater rating is appropriate.  

A 20 percent evaluation is warranted for continual urine 
leakage when there is a need for wearing absorbent materials 
which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted when there is a need for 
wearing absorbent materials that must be changed 2 to 4 times 
per day.  A 60 percent evaluation is appropriate when the use 
of an appliance is required or when there is a need for 
wearing absorbent materials which must be changed more than 4 
times per day.  Because urine leakage is not shown, a higher 
rating cannot be assigned on the basis of urine leakage.  

A 20 percent evaluation is warranted for daytime voiding 
interval between one and two hours, or; awakening to void 2 
times per night.  A 40 percent evaluation is warranted for 
daytime voiding interval less than one hour, or; awakening to 
void 5 or more times per night.  

A 30 percent evaluation is warranted for urinary retention 
requiring intermittent or continuous catheterization.  No 
other rating greater than 10 percent is offered for 
obstructed voiding.  38 C.F.R. § 4.115a (2008).

Comparing the manifestations of chronic prostatitis with the 
above rating criteria, it appears that the predominant 
symptom is urinary frequency.  Because night time urinary 
frequency of 5 or more times per night is shown, the criteria 
of a 40 percent rating are more nearly approximated.  
38 C.F.R. § 4.7.  

While the earlier VA compensation examination report is 
silent for urinary frequency symptoms, this does not mean 
that such symptoms were not present at that time.  38 C.F.R. 
§ 4.2 reminds the rater that different examiners will not 
describe the same disability in the same language and that is 
the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture.  Moreover, the evidence does not contain factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Assignment of staged ratings is therefore not 
necessary.  Hart, supra.  

After considering all the evidence of record, the Board finds 
a 40 percent schedular disability rating for chronic 
prostatitis is granted for the entire appeal period.  



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the TDIU claim, including extraschedular 
consideration, has been remanded for development and need not 
be further discussed in this decision.  


ORDER

Service connection for PTSD is granted.

A 40 percent schedular rating for chronic prostatitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 


REMAND

New and Material Evidence for a Psychiatrist Disorder Claimed 
as Anxiety Reaction

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Review of the claims files reflects that the notices provided 
to the Veteran do not contain the all notice elements set 
forth above.  Thus, a remand is required to correct this 
deficiency. 

Allergic Rhinitis

In Hyder v. Derwinski, 1 Vet. App. 221 (1991), the Court held 
that VA's duty to assist includes further examination by a 
specialist, when recommended by VA's own physician.  A July 
2002 VA otolaryngology compensation examination report 
reflects that headaches were reported.  The examiner stated 
that a computerized tomography (CT) study was to be ordered 
and indicated that a diagnosis would follow the CT report.  
There is no indication that the result of this CT study was 
ever obtained and thus, no diagnosis was ever offered.  If 
the CT study was not performed, appropriate action should be 
taken to schedule this examination.   

TDIU

Because service connection claims for a psychiatric disorder 
and a higher rating for allergic rhinitis remain pending, 
because service connection for PTSD has been granted above, 
and because a higher rating for chronic prostatitis has been 
granted above, the claim for TDIU must be remanded for re-
adjudication.  

In Friscia v. Brown, 7 Vet. App. 294 (1995), the Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  
Following the above development, it might be necessary to 
obtain a medical opinion addressing whether it is at least as 
likely as not (50 percent or greater probability) that all 
service-connected disabilities would prevent the Veteran from 
securing and following a substantially gainful occupation.  
The Board mentions this for appropriate action. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the 
evidence and information that is 
necessary to reopen a claim for service 
connection for a psychiatric disorder and 
the evidence and information that is 
necessary to establish entitlement to the 
underlying claim pursuant to the decision 
reached in Kent, supra.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AOJ should attempt to locate the 
paranasal CT study referred to in the 
July 2002 VA otolaryngology examination 
report.  If the study was not undertaken, 
the Veteran should be scheduled for this 
examination.  Following completion of 
these steps, the July 2002 VA examination 
report should be returned to the examiner 
for completion of the diagnosis portion 
of the report.  The examiner is also 
asked to state whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's headaches 
are related to his service-connected 
allergic rhinitis.  The claims files 
should be made available to the physician 
for review of the pertinent evidence.  If 
the July 2002 physician is not available, 
a qualified substitute may be used.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

3.  Following the above and after any 
necessary additional development 
indicated, the AOJ should review all 
relevant evidence and readjudicate the 
claims.  If the percentage standards for 
TDIU set forth at 38 C.F.R. § 4.16(a) 
(2008) are not met, but the medical 
evidence indicates that the Veteran is 
unemployable by reason of service-
connected disabilities, the rating board 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b) 
(2008).  Following that action, if the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case (SSOC) should be issued.  The 
Veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
report for examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


